Case 16-13256-JDW         Doc 115      Filed 11/12/19 Entered 11/12/19 09:47:31                Desc
                                           Page 1 of 2


                   IN THE UNITED STATES BANKRUPTCY COURT
                    IN THE NORTHERN DISTRICT OF MISSISSIPPI

 IN RE:                                                                    BANKRUPTCY NO:

 CARLA & CHRISTOPHER MUSE                                                         16-13256-JDW
 P.O. BOX 5613
 HOLLY SPRINGS, MS 38635



                       NOTICE OF TRUSTEE’S MOTION TO DISMISS

          Should any party receiving this notice respond or object to said motion, such response or
  objection is required to be filed on or before December 6, 2019 using the CM/ECF system or
  with the Clerk of this Court at the following address:

                                  Shallanda J. Clay, Clerk of Court
                                      U. S. Bankruptcy Court
                                  Northern District of Mississippi
                                     703 Highway 145 North
                                       Aberdeen, MS 39730

           A copy of the response or objection must be served on the undersigned Chapter 13
  Trustee. If no responses or objections are filed, the Court may consider said motion immediately
  after the time has expired. In the event a written response or objection is filed, the Court will
  notify you of the date, time and place of the hearing thereon.

                                  CERTIFICATE OF SERVICE

          I, Locke D. Barkley, the Chapter 13 Trustee, do hereby certify that I electronically filed
  the foregoing with the Clerk of Court using the CM/ECF system, and I hereby certify that I either
  mailed by United States Postal Service, first class, postage prepaid, or electronically notified
  through the CM/ECF system, a copy of the above and foregoing to the Debtor, attorney for the
  Debtor, the United States Trustee, and other parties in interest, if any, as identified below.

          Dated: November 12, 2019

                                                           LOCKE D. BARKLEY, TRUSTEE
                                                           /s/ Locke D. Barkley
                                                           Locke D. Barkley
                                                           Chapter 13 Trustee
                                                           6360 I-55 North, Suite 140
                                                           Jackson, MS 39211
Case 16-13256-JDW          Doc 115
                                 Filed 11/12/19 Entered 11/12/19 09:47:31                      Desc
                                     Page 2 of 2
                    IN THE UNITED STATES BANKRUPTCY COURT
                     IN THE NORTHERN DISTRICT OF MISSISSIPPI

 IN RE:                                                                     BANKRUPTCY NO:

 CARLA & CHRISTOPHER MUSE                                                         16-13256-JDW


                                      MOTION TO DISMISS

            COMES NOW Locke D. Barkley, Chapter 13 Trustee (the “Trustee), and files this
   Motion to Dismiss (the “Motion”) and in support thereof states as follows:
            1.     As of November 7, 2019, the Debtor is delinquent in plan payments in the
amount of $2,493.00 through November 2019. Payments continue to accrue as required under
the plan.
            2.     The Trustee submits that this case should be dismissed unless a responsive
pleading is timely filed and/or unless the Debtor fails to fully cure all delinquency in the plan
payments prior to the response deadline stated with the Notice.
            WHEREFORE, PREMISES CONSIDERED, the Trustee prays that this Court enter
   its order granting the Motion. The Trustee prays for other such general and specific relief as
   this Court may deem just.
   DATED: November 12, 2019
                                                    Respectfully submitted,
                                                    LOCKE D. BARKLEY
                                                    CHAPTER 13 TRUSTEE

                                           BY:      /s/ Locke D. Barkley
                                                    Chapter 13 Trustee
                                                    6360 I-55 North, Suite 140
                                                    Jackson, Mississippi 39296


                                 CERTIFICATE OF SERVICE

           I, the undersigned attorney for the Trustee, do hereby certify that I electronically
   filed the foregoing with the Clerk of Court using the CM/ECF system, and I hereby certify
   that I either mailed by United States Postal Service, first class, postage prepaid, or
   electronically notified through the CM/ECF system, a copy of the above and foregoing to the
   Debtor, attorney for the Debtor, the United States Trustee, and other parties in interest, if
   any, as identified below.

   DATED: 11/12/2019
                                                                    /s/ Locke D Barkley
                                                                    Locke D. Barkley
                                                                    Chapter 13 Trustee
